Title: To George Washington from James Iredell, 17 June 1790
From: Iredell, James
To: Washington, George



Sir,
North Carolina, Wilmington, June 17th 1790.

I had sometime ago the honour of receiving from Mr Jay a copy of the Letter you were pleased to write on the 3d April to him and the other Judges of the Supreme Court I shall not fail, Sir, to do every thing in my power to contribute to the important purpose of it, and shall hope to consult with the other Judges when I have the pleasure of meeting them at New York in order

that we may jointly communicate to you the observations which occur to us.
I hope you will excuse, Sir, my taking the liberty, in a letter which perhaps ought to be strictly official, to express the great joy I feel in hearing of your entire recovery from an illness which caused so universal an alarm. May God grant the most melancholy event which America can possibly sustain may long be removed from it, and that you may still enjoy many years of private as well as public happiness! I have the honour to be, with the greatest respect, Sir, Your most faithful and most obedient Servant

Ja. Iredell

